DETAILED ACTION
Status of Application
Preliminary amendments to the claims and specification, filed on 04/12/2021, are acknowledged.  Amendments to the specification have been entered.
Claims 9-17 are pending in this action.  Claims 1-8 and 18-19 have been canceled.  Claims 9-17 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 16/195,895, filed November 20, 2018 and now issued as U.S. Patent No. 11,000,635, which claims benefit of provisional U.S. Application No. 62/598,662, filed December 14, 2017, and benefit of foreign priority to IL256312, filed December 14, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed on 04/12/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 9, 11, 13, 14, 17 are objected to because of the following informalities:  
Claim 9 comprises the typographic error “1 g OC” that needs to be corrected to “1 g of OC”.  Similar is applied to claims 11, 13, 14.
It is suggested that numerical limitations recited in claims 9, 11, 13, 14 should be identified by the units of measurements.  
The acronym “SSI” recited in claim 17 should be removed, because said acronym is not used in subsequent claims.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are directed to a method for treatment of an infection in a subject in need thereof by administering to the subject antimicrobial compositions comprising an oxidized cellulose AND/OR oxidized regenerated cellulose and minocycline that also may include rifampicin, clindamycin, or a combination thereof.  The specification implies that using minocycline in combination with oxidized cellulose OR oxidized regenerated cellulose allows significantly lowering the amounts of minocycline to obtain effective antimicrobial activity (synergistic effect).  
The written description requirement for claimed genus (here as oxidized cellulose, oxidized regenerated cellulose) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that the applicant was in possession of the claimed genus.”  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP §2163.  
In the present case, only examples of using oxidized regenerated cellulose pads (product Surgicel® from Ethicon) are provided.  Specification does not teach the chemical structure of oxidized cellulose OR oxidized regenerated cellulose that are used in examples.  No information is provided in the instant specification which methods should be used for obtaining oxidized cellulose OR oxidized regenerated cellulose providing desired properties; how one can control the method of preparation of said oxidized cellulose OR oxidized regenerated cellulose for providing desired effect(s) in combination with minocycline.  To this end, it is noted that it is well known in the field that oxidation of cellulose causes changes in its structure and crystallinity, which affects its chemical and physical properties (see Wikipedia; and/or Martina et al., Kumar et al. cited in US 2009/0246287 cited in IDS).  
The present specification provides no disclosure beyond the statement, that would have been amenable for use in the present invention, nor does it teach the specific structure, physical properties or a method of identification of oxidized cellulose OR oxidized regenerated cellulose that can be included in claimed compositions to be used in the claimed method.  Furthermore, it has been held that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention.  Rather, a precise definition, such as by structure, formula, chemical name or physical properties, is required.  Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the terms “oxidized cellulose”, “oxidized regenerated cellulose” that are unclear.  In the present case, neither the claim nor specification provides a clear definition for these terms regarding their chemical structure, and/or the specification does not provide a standard for ascertaining the requisite degree of oxidation/regeneration, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
Claim 9 defines a composition as used in the claimed method (i.e., comprising minocycline, oxidized cellulose, and optionally, oxidized regenerated cellulose) by relative amounts of minocycline, i.e., 2.7-21.6 μg per 1 g of oxidized cellulose.  Given that said characteristic of composition (that may include other compounds) depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  To this end, it is noted that the instant specification teaches that the minocycline is present at a concentration of 2.7-21.6 μg per 1 g of ORC that is equivalent to 0.013-0.105 μg/cm2.  Given that the equivalent amounts (as recited in the specification) are provided in “µg per cm2”, it is not clear if said characteristic/limitation implies compositions in a solid form, i.e., hemostatic pads OR in any form, e.g., liquid.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claims 11, 13, 14.  Clarification is required.
Claims 10, 12, 15-17 are rejected as being dependent on rejected independent claim 9 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov, US 2009/0246287 (cited in IDS), Pulapura et al., US 2017/0319754 (cited in IDS; pub. date 11/9/2017; hereinafter referred to as Pulapura), and Larsen et al., US 9,533,069 (cited in IDS; hereinafter referred to as Larsen).
Shoseyov teaches methods of treating allergic reactions or infections in a subject in need thereof by administering to the subject a composition that may include oxidized cellulose (having 3-25 % of COOH groups; see references by Raftery 1980 and by Kumar et al. 2002 cited therein) and at least one antibiotic such as minocycline, rifampin, clindamycin, etc. (Abstract; Para. 0075-0081; 0132), wherein said compositions may be in a solid form, e.g., tablets, capsules, troche, lozenge, etc. (Para. 0106).  
Pulapura teaches a method of preventing, mitigating, or treating a condition within a patient, e.g., a bacterial infection by using an anchorage device comprising a substrate comprising oxidized regenerated cellulose as hemostatic agent incorporated into a substrate (Para. 0093, 0158, 0160; Surgicel in Examples) in combination with such active agents/antibiotics as minocycline, rifampin, or mixture thereof (Para. 0127-0128; Examples), and clindamycin (Para. 0131).  Pulapura teaches controlling relative concentration of said antibiotics (Para. 0132), and also teaches variation of active agents concentration within the range of 0.3-2.8 µg/cm2 (Para. 0140, 0144), identifying thereby said parameters as results effective variables. 
Larsen teaches methods for controlling infection at the wound site and/or promoting a wound healing by using compositions that may be liquid, gaseous, solid or dry (Col. 15, Lns. 28-31), and wherein said compositions may include hemastatic agent/oxidized regenerated cellulose (Col. 26, Ln. 10, Col. 49, Lns. 15-20; Example 5, items 5 and 148) and bioactive agents such as minocycline (Table 5; Col. Lns. ), rifampin (Col. 42, Ln. 15-20), clindamycin (Col. 35, Lns. 32-34; Tables 2 and 5; Col. 41, Lns. 20-25).  Larsen teaches that concentration of bioactive agents in the fluid or liquid compositions can be less than 1 ng/ml, or less than 1,000,000 mg/ml (Col. 29, Ln. 41 – Col. 31, Ln. 51); and 1-300 IU/cm2  in the solid matrix (Col. 51, Lns. 20-34).   
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references cited.  It is also noted that differences in experimental parameters such as concentration of compounds in a composition/formulation (claims 9, 11, 13, 14) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art vividly teaches composition/formulation comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,675,728 (cited in IDS) - teaches compositions comprising oxidized regenerated cellulose and antibiotics/clindamycin, wherein antibiotics/clindamycin can be present in an amount of 0.01-5 wt% of the composition, and the uses thereof for wound healing.  
US 2019/0314560 (cited in IDS) - teaches a hemostatic agent comprising oxidized regenerated cellulose and antibiotics/minocycline/rifampin, wherein antibiotics/minocycline/rifampin can be present in an amount of 0.6-1.4 µg/cm2, and the uses thereof for preventing and/or treating a bacterial infection.  
US 9,585,988 (cited in IDS) - teaches a hemostatic agent comprising oxidized regenerated cellulose and antibiotics/minocycline/rifampin, wherein antibiotics/minocycline can be present in an amount of 0.3-2.8 µg/cm2, and the uses thereof for preventing and/or treating a bacterial infection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, the applicant teaches the use of antimicrobial solid compositions such as hemostatic oxidized regenerated cellulose pad impregnated with minocycline that also may include rifampin and/or clindamycin as additional antibiotics, and having an effective concentration of minocycline of 0.013-0.105 µg/cm2 for treatment of infection.  Applicant teaches that said hemostatic oxidized regenerated cellulose pads impregnated with minocycline are more effective in treating and/or preventing wound contamination such as surgical site infections than either oxidized regenerated cellulose pads alone or solutions of minocycline in PBS.  
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615